COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00339-CV


IN RE CHARLES CLEVELAND                                                  RELATOR
NOWDEN



                                      ----------

                           ORIGINAL PROCEEDING
                          TRIAL COURT NO. 1182411D

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DELIVERED: September 29, 2016




      1
       See Tex. R. App. P. 47.4.